SHAHOOD, J.
We affirm appellant’s convictions of DUI manslaughter and DUI property damage. We reverse, based on double jeopardy, appellant’s conviction of vehicular homicide and remand for the trial court to vacate the conviction and sentence on this count. See State v. Chapman, 625 So.2d 838 (Fla.1993) (recognizing that DUI manslaughter and vehicular homicide are two separate crimes, neither being a lesser included offense of the other, but holding that a single death cannot support convictions for both crimes).
AFFIRMED in part; REVERSED in part; and REMANDED with directions.
KLEIN and STEVENSON, JJ., concur.